DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “electric components”; however, this limitation is indefinite based on the disclosure.  An electronic component could be anything on or in the vehicle, including any electronic merely located inside the vehicle.  Thus, this overly broad term is indefinite.  The specification provides little clarification, citing examples including a battery sensor, memory, communication devices, etc.  However, it is indefinite how any of these would sense an object (as in lines 12-13), resulting in the scope of the claim being indefinite.  
Claim 1 recites the limitation "a road" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 1 recites the limitation "external information" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.
Claim 1 recites the limitation "an external device" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation.  For example, it is indefinite if this limitation is referring to the external device in line 6, the external devices in line 19, or a different external device.  
Claim 1 recites that external information received from an external device in the first group is used to generate the dynamic information.  However, claim 1 also recites that multiple external devices may be classified in the first group, which makes it indefinite which external device information is used to generate the dynamic information or how many external devices is information used from.  Further, claim 1 recites, in lines 5-6, that external information is received from an external device and, in lines 13-14, the dynamic information is generated based on that external information.  Therefore, the scope of the claim is indefinite as to what external information is received or used, and how many external devices there are.  
Claim(s) 2-13 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 2 recites the limitation "the external device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which external device this limitation is referring to.
Claim 2 recites that the second dynamic information is generated based on an absence of the external device within the predetermined range; however, claim 2 depends from claim 1, which states that the dynamic information is based on information received from the external device located within the predetermined range.  Therefore, the scope of the claim is indefinite, e.g., it is indefinite if the external device exists, is within the predetermined range, how the dynamic information is generated, etc.  
Claim(s) 3-6 is(are) rejected because it(they) depend(s) on claim 2 and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites “based on the external device not being present within the predetermined range”; however, claim 1, which claim 3 depends from, states that external device is located within the predetermined range.  Therefore, the scope of the claim is indefinite, i.e., is the external device located with the predetermined range or not.  
Claim 3 recites that the second dynamic information is generated based on the HD map information.  However, the second dynamic information is part of the dynamic information, which is generated based on the external information.  Therefore, it is indefinite what the second dynamic information is, how it is generated, or what it is generated based on.  
Claim(s) 4 is(are) rejected because it(they) depend(s) on claim 3 and fail(s) to cure the deficiency(ies) above.  
Claim 4 recites “to restrict transmission of the external information from the server through the first communicator”; however, the external information is received through the second communicator.  There is no transmission of the external information from the server or through the first communicator.  Therefore, the scope of the claim is indefinite.  
Claim 6 recites determining whether the second dynamic information is generated according to at least one aspect of “the another vehicle”; however, claim 2, which claim 6 depends from, states that the second dynamic information is generated based on absence of the another vehicle.  Therefore, the scope of the claim is indefinite.  
Claim 10 recites “restrict access to the first communicator by the at least one of the electric components”; however, there is no previous access to the first communicator by the at least one of the electric components.  Therefore, the scope of the claim is indefinite.  
Claim 11 recites “based on receiving sensing information”; however, there is no receiving of the sensing information within the scope of the claim.  Therefore, the scope of the claim is indefinite and a step may be missing.  
Claim 11 recites “delete the dynamic information from the forward path information”; however, there is no dynamic information within the forward path information.  Therefore, the scope of the claim is indefinite.  
Claim(s) 12 and 13 is(are) rejected because it(they) depend(s) on claim 11 and fail(s) to cure the deficiency(ies) above.  
Claims 14-20 have similar indefiniteness issues as those identified for claims 1-14.    
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: None of the prior art, taken alone or in combination, teach classifying external devices based on relative speed into two groups and using external information received from the external device based on the classification, along with the other limitations of the independent claims.  The examiner could find no motivation to combine references to read on all the limitations without improper hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 08/17/2022, with respect to the 35 U.S.C. 101 and 102/103 rejections have been fully considered and are persuasive.  The rejections under 35 U.S.C. 101 and 102/103 of the claims has been withdrawn. 
Applicant's arguments, see pages 11, filed 08/17/2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive. Applicant did not provide any specific arguments regarding the 35 U.S.C. 112(b) rejections and there do not appear to be any amendments directed to fixing the discrepancies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669